             Case 1:20-cv-01306-CM Document 1 Filed 01/28/20 Page 1 of 9




                                                                                     DONNELLY J.
                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF NEW YORK
                                                                                             BLOOM, MJ.
   I                                    J-prriS
                                                               Complaint for Violation of Civil
                                                              Rights
  (Write thefull name ofeach plaintiffwho isfiling            (Non-Prisoner Complaint)
  this complaint. Ifthe names ofall the plaintiffs
  cannotfit in the space above,please write "see
  attached" in the space and attach an additional
                                                              Case No.
                                                                        CSL2SL^2
                                                              (to befilled in by the Clerk's Office)
  page with thefull list ofnames.)
                                                              Jury Trial:    □ Yes      [/no
       -against-     j                                                       (check one)




 (Write thefi^ll~name-efeach-dffendantw.ho is
 being sued Ifthe names ofall the defendants                                        JAN 2 8 2020
 cannotfit in the space above, please write "see
 attached" in the space and attach an additional                             PRO SE OFFICE i           -   '
page with thefull list ofnames. Do not include
 addresses here.)                                         \


                                           " NOTICE

 Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resultins
 from public access to electromc court files. Under this rule, papers filed with to corMThnulH
not conto: an individual's frill social security nuniber or frill birth date; the frill name of a
person krioi™ to be a minor; or a complete financial account number. A filing ma^cSe
only. Ae last four digite of a social secunty number; the year of an individual's birth- a
minor s imtials, and the last four digits of a financial account number
Plamtiff need not send exhibits, affidavits, grievance or vritness statements or anv other
matenals to the Clerk's Office with this complaint.                            '
In order for your compkmt to be filed, it must be accompanied by the filing fee
application to proceed informapauperis.                                             or an
          Case 1:20-cv-01306-CM Document 1 Filed 01/28/20 Page 2 of 9




I.   The Parties to This Complaint

     A.      The Plaintiff(s)

             Provide the infonnation below for each plaintiffnamed in the complaint Attach
             additional pages ifneeded.

                    Name

                    Street Address         ^1 - 91
                    City and County
                    State and Zip Code
                    Telephone Number
                    E-mail Address


     B.     The I)efendant(s)

               Provide the information below for each defendantnamed in the complaint,
               whether the defendant is an individual, a government agency, an organization, or
               a corporation. For an individual defendant,include the person'sjob or title(if
     - .... ..-ihQown^-and-Gheck whether you are bringing this complaint against them in their
               rudividual capacity or official capacity, or both. Attach additional pages if
            needed.


            Defendant No. 1

                    Name

                    Job or Title
                   (ifknown).
                    Su'eet Address

                   City and County                                    f>\rjC-€.
                   State and Zip Code
                   Telephone Number         ^\7                       90Dn
                   E-mail Address
                   (ifknown)
Case 1:20-cv-01306-CM Document 1 Filed 01/28/20 Page 3 of 9




   Defendant No.2

         Name                 NiViM            snW\
         Job or Title
         (ifknown)
         Street Address.
         City and County             /y\Of
         State and Zip Code                  JTWrl
         Telephone Number
         E-mail Address
        (ifknown)


   Defendant No.3

         Name

         Job or Title
        (ifknown)
         Street Address      £                            s
        •City and County         (A q' X
        State and Zip Code    J_/W       /(?
        Telephone Number         I                 ^fZ.
        E-mail Address
        (ifknown)


  Defendant No.4

        Name                                 -Vfuri iv/
        Job or Title
        (ifknown)
        Street Address                                    sulk CnoA
        City and County
        State and Zip Code       ^
        Telephone Number                 .3^
        E-mail Address
       (ifknown)
Case 1:20-cv-01306-CM Document 1 Filed 01/28/20 Page 4 of 9




  Defendant No!

        Name

        Job or Title
        (ifknown)
        Street Address.      ML-
        City and County               'MZ.
        State and Zip Code           lOOr>
        Telephone Number             '■-la
        E-mail Address
        (ifknown)


  Defendant No. Qy
        Name                                  LI n/7-&
        Job or Title                 Jo-T-Tfr~£
        (if known)
        Street Address        /l/^    /-/I    ^y y       ^
        City and County
        State and Zip Code
        Telephone Number                     s?fZ
        E-mail Address
        (if known)


  Defendant No. 4

        Name

        Job or Title
        (if known)
        Street Address
        City and County
        State and Zip Code
        Telephone Number
        E-mail Address
        (if known)




                                      o
          Case 1:20-cv-01306-CM Document 1 Filed 01/28/20 Page 5 of 9



 Defendant                 ^
 Name                      (v)
 Job or Titlg                0
 (if known)
 Street Address      nu- Ih
 City and County               1^6't t.Ci 7
 State and Zip Code
 Telephone Number
 E-mail Address_
 (if known)

 Defendant

 Name                       /I
 Job or Title

 (if known)
 Street Address       [ia3                      %
 City and County
 State and Zip Code
Telephone Number
E-mail Address
(if known)

       JantN^S^
Defendant N

Name     'r     u




Job or Title        -T7A
(if known)
Street Address <0^0                             SU(^
City and County            ^rJjO L nUsQn
State and Zip Code_        m
Telephone Number
E-mail Address
(if known)
          Case 1:20-cv-01306-CM Document 1 Filed 01/28/20 Page 6 of 9




n.   Basis for Jurisdiction

     Under 42 U.S.C.§ 1983, you may sue state or local officials for the "deprivation of any
     rights,privileges, or immunities secured by the Constitution and [federal laws]." Under
     Bivens v. Six Unknown Named Agents ofFederal Bureau ofNarcotics,403 U.S. 388
     (1971), you may sue federal officials for the violation ofcertain constitutional rights.

     A.       Are/you bringing suit against(check all that apply):

              Q       State or local officials(a § 1983 claim)
              in      Federal officials(a Bivens claim)

     B.       Section 1983 allows claims alleging the "deprivation of any rights, privileges, or
              immunities secured by the Constitution and [federal laws]." 42 U.S.C. § 1983. If
              you are suing under section 1983, what federal constitutional Or statutory right(s)
              do you claim is/are being violated by state or local officials?

            K A/i.p>./-)          '5        Lk nf                1/ /lO/olroA/
                             kdu 'in
                                  io 1^ 10-^5—D_fc— ftr(X                                    I^
                                                                                           —l-Al      j
          CTLbaLlAXt         nfoSjLCt 4                                                      (a]^Q rj
          ^l\J
              Plaintiffs suing under Bivens may only recover for the violation ofcertain
              constitutional rights. If you are suing under Bivens, what constitutional right(s)
              do you claim is/are being violated by federal officials?

                   MrOi/tr wci?                   orea4l^                      prc^cW/vvi-<^i
                           n-f-                         I Vac. I               ok/ fo-UTetA-
                                        ^           'CSSwj^ hCi\ \                c         I and tknus^Ct I
                                                  \ Ki-PT
            Section 1983 allows defendants to be found liable only when they have acted
            "under color ofany statute, ordinance, regulation, custom, or usage, of any State
              or Territory or the District ofColumbia." 42 U.S.C.§ 1983. If you are suing .
              under section 1983, explain how each defendant acted under color of state or local
              law. If you are suing under Bivens, explain how each defendant acted under color
              offederal law. Attach additional pages if needed.

                                       ho'A wQS ce^u\r-er}                            Qrsck
          > ^nuS^I pu,n\^k mgn^                                            1 /vf(p 1=:^
          T^iK€- •A2S'4t>lVvort€4 cr\                                                 'r
          O
           Case 1:20-cv-01306-CM Document 1 Filed 01/28/20 Page 7 of 9




nr.   statement of Claim


      State as briefly as possible the facts of your case. Describe how each defendant was
      personally involved in the alleged wrongful action, along with the dates and locations of
      all relevant events. You may wish to include further details such as the names ofother
      persons involved in the events giving rise to your claims. Do not cite any cases or
      statutes. If more than one claim is asserted, number each claim and write a short and
      plain statement of each claim in a separate paragraph. Attach additional pages ifneeded.

             Where did the events    ving rise to your claimfe) occur?

            lijes                                         ^ /I
                                                                           7^
      B.     Wliat date and approximate time did the events giving rise to your claim(s) occur?'

            ivir           pm on                   ^ 2o                  , 1 -fr-irA               ,

           C                    o                  oM cU^L^^P}                        i? Io'/~
      C.     What are the facts underlying your claim(s)? (For example: What happened to
             you? Who did what? Was anyone else involved? Who else saw what happened?)

            nil            T)A oA^iofC                      inVolvpi .J^y^ \4x-e.
            P\oi C C-'njYf^ qI- iQype..  ^irr-\S
            nC(AjSed    cnfOU^ ^CiciL arms crncl hand
                    -'Irhl t               (Ug
                               nih.\^s'r.arrffVc^
                                            rfivq. rxa^^si^t
                                                  ny     (VoV^
               I                       WQ<;            C-                  o-f-. q
                                                              |-viVV>\|i n:
                                                                  4-
           oj] ^                       Q/\i:s fjm/eTheen
                                                                                  if dod-s
           £i\nO^ '2oI£>
          Case 1:20-cv-01306-CM Document 1 Filed 01/28/20 Page 8 of 9




IV.   Injuries

      If you sustained injuries related to the events alleged above, describe your injuries and
      state      medieval treatment,ifany, you required and did

                                         —




V.    ReUef

      State briefly what you want the court to do for you. Make no legal arguments. Do not
      cite any cases or statutes. Ifrequesting money damages,include the amounts of any
      actual damages and/or punitive damages claimed for the acts alleged. Explain the basis
      forthese claims,                                                              'l>oJ
          (j m/i-V                              -V) r^4y/l/6 \A/lO
                                     .                 4lioW/?rl vo\\c&
                                 'p, Qpr\^^l(^oaJurd (Vil/
                           rcl                                             Ut\^anu
                               Jr/^A/n TraMiM CL Mg- Me^A^yi
                                                  'tSQCnXNri cj
                                                                                   J Cn mi/oTyl.
      Certification

      Under Federal Rule of Civil Procedure 11, by signing below,I certify to the best of my
      knowledge, information, and beliefthat this complaint:(1)is not being presented for an
      improper purpose,such as to harass, cause uimecessary delay, or needlessly increase the
      cost oflitigation;(2)is supported by existing law or by a non&ivolous argument for
      extending, modifying, or reversing existing law;(3)the factual contentions have
      evidentiary support or,if specifically so identified, will likely have evidentiary support
      after a reasonable opportunity for further investigation or discovery; and(4)the
      complaint otherwise complies with the requirements ofRule 11.
     Case 1:20-cv-01306-CM Document 1 Filed 01/28/20 Page 9 of 9




A.     For Parties Without an Attorney

       I agree to provide the Clerk's Office with any changes to my address where case-
       related papers may be served. I understand that my failure to keep a current
       address on file with the Clerk's Office may result in the dismissal of my case.

       Date ofsigning: 1
       Signature ofPlainti
                                               ■       -



       Printed Name ofPlaintiff   LnQnal) '^JcU
